DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2020 was 
considered by the examiner.
Drawings
The drawings were received on 4/29/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Ishii et al. (US 2018/0373038) discloses an optical system of near-eye see-through head-mounted display (Fig. 18, Paragraph 0053), comprising a first lens (Fig. 18, lens 1804, Paragraph 0053), a second lens (Fig. 18, lens 1806, Paragraph 0053) and a micro image display (Fig. 18, 1801, Paragraph 0053), wherein the first lens and the second lens are attached to the micro image display (Fig. 18, all connected by a frame for the eyeglasses), and the first lens and the second lens are free-form lenses (Fig. 18, lenses 1804 and 1806, Paragraph 0053, lines 15-16),
Hua (US 2017/0276918) further discloses 
so that an image generated by the micro image display is reflected and imaged in the first lens and the second lens (Fig 2, Paragraphs 0014-0016).
However neither Ishii nor Hua disclose “and the first lens and the second lens are free-form lenses with a uniform thickness”.
Additionally, neither Cheng et al. (US 2013/0187836), Hua et al. (US 2018/0045949), Hua et al. (US 2014/0361957), Cheng et al. (US 2019/0227287), Cheng et al. (US 2019/0278087), Hua et al. (US 2019/0260982), Schowengerdt (US 2016/0109652), Takeda et al. (US 2018/0095281), Jones et al. (US 2018/0045964), Gao (US 2014/0071539), Lou et al. (US 2014/0375789), Cheng et al. (US 2016/0085075), Sade (US 9,529,196), Hu (US 2018/0164599), Dobschal et al. (US 2016/0299344), nor the prior art of record, remedy the deficiencies of Ishii and Hua.
Regarding Claim 2, Ishii et al. (US 2018/0373038) discloses an optical system of near-eye see-through head-mounted display (Fig. 18, Paragraph 0053), comprising a first lens (Fig. 18, lens 1804, Paragraph 0053), a second lens (Fig. 18, lens 1806, Paragraph 0053) and a micro image display (Fig. 18, 1801, Paragraph 0053),
wherein the first lens has a first surface and a second surface (Fig. 18, front and back of lens 1804, Paragraph 0053), the second lens has a third surface and a fourth surface (Fig. 18, front and back of lens 1806, Paragraph 0053),
wherein the first lens and the second lens are attached to the micro image display (Fig. 18, all connected by a frame for the eyeglasses), and the first lens and the second lens are free-form lenses (Fig. 18, lenses 1804 and 1806, Paragraph 0053, lines 15-16),
Cheng et al. (US 2013/0187836), further discloses and the second surface and the third surface are coated with a layer of transflective film (Paragraph 0076, lines 6-11),
Hua (US 2017/0276918) further discloses so that an image generated by the micro image display is reflected and imaged in the first lens and the second lens (Fig 2, Paragraphs 0014-0016).
However neither Ishii, Cheng, nor Hua disclose “and the first lens and the second lens are free-form lenses with a uniform thickness”.
Additionally, neither Hua et al. (US 2018/0045949), Hua et al. (US 2014/0361957), Cheng et al. (US 2019/0227287), Cheng et al. (US 2019/0278087), Hua et al. (US 2019/0260982), Schowengerdt (US 2016/0109652), Takeda et al. (US 2018/0095281), Jones et al. (US 2018/0045964), Gao (US 2014/0071539), Lou et al. (US 2014/0375789), Cheng et al. (US 2016/0085075), Sade (US 9,529,196), Hu (US 2018/0164599), Dobschal et al. (US 2016/0299344), nor the prior art of record, remedy the deficiencies of Ishii, Cheng, and Hua.
Regarding Claim 3, Ishii et al. (US 2018/0373038) discloses a near-eye see-through head-mounted display (Fig. 18, Paragraph 0053), comprising a first lens group (Fig. 18, lens 1804, Paragraph 0053), a second lens group lens (Fig. 18, lens 1806, Paragraph 0053), and a micro image display (Fig. 18, 1801, Paragraph 0053), 
the first lens group and the second lens group are attached to the micro image display (Fig. 18, all connected by a frame for the eyeglasses), wherein the first lens group and the second lens group have the same structure (Fig. 18, lenses 1804 and 1806 both have a front side and a back side), wherein both the first lens group and the second lens group are made from a first lens and a second lens (Fig. 18, lenses 1804 and 1806), the first lens and the second lens are free-form lenses (Fig. 18, lenses 1804 and 1806, Paragraph 0053, lines 15-16),
the first lens has a first surface and a second surface, the second lens has a third surface and a fourth surface (Fig. 18, lenses 1804 and 1806 both have a front side and a back side),
Cheng et al. (US 2013/0187836), further discloses and the second surface and the third surface are coated with a layer of transflective film (Paragraph 0076, lines 6-11),
Hua (US 2017/0276918) further discloses so that an image generated by the micro image display is reflected and imaged in the first lens group and the second lens group (Fig 2, Paragraphs 0014-0016).
However neither Ishii, Cheng, nor Hua disclose “wherein after the first lens group and the second lens group are integrally formed, …the first lens and the second lens are free-form lenses with a uniform thickness”.
Additionally, neither Hua et al. (US 2018/0045949), Hua et al. (US 2014/0361957), Cheng et al. (US 2019/0227287), Cheng et al. (US 2019/0278087), Hua et al. (US 2019/0260982), Schowengerdt (US 2016/0109652), Takeda et al. (US 2018/0095281), Jones et al. (US 2018/0045964), Gao (US 2014/0071539), Lou et al. (US 2014/0375789), Cheng et al. (US 2016/0085075), Sade (US 9,529,196), Hu (US 2018/0164599), Dobschal et al. (US 2016/0299344), nor the prior art of record, remedy the deficiencies of Ishii, Cheng, and Hua.



Claims 1-6 and 8-22 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claims 1 and 2:  The prior art of record does not disclose or suggest an optical system comprising “and the first lens and the second lens are free-form lenses with a uniform thickness”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 11-15 are allowable due to pendency on claim 1.  Claims 16-22 are allowable due to pendency on claim 2.
Specifically regarding the allowability of independent claim 3:  The prior art of record does not disclose or suggest a display comprising “wherein after the first lens group and the second lens group are integrally formed, …the first lens and the second lens are free-form lenses with a uniform thickness”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 4-6 and 8-10 are allowable due to pendency on claim 3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872